Citation Nr: 9929884	
Decision Date: 10/19/99    Archive Date: 10/29/99

DOCKET NO.  96-14 102	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, 
Philippines


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


ATTORNEY FOR THE BOARD

Christopher B. Moran, Counsel


INTRODUCTION

The veteran had active service from December 1941 to April 
1942, and from May 1945 to December 1945.  He died on July 
[redacted], 1995.  The appellant is the widow of the veteran.


The appellant's claim of entitlement to service connection 
for the cause of the veteran's death was denied by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
November 1995.  She appealed to the Board of Veterans' 
Appeals (Board).  

In September 1997 the Board remanded the case for additional 
development of the evidence.  Upon completion of the 
development the case was returned to the Board for appellate 
consideration.  In April 1998, the Board denied the claim as 
not well-grounded and the appellant appealed to the United 
States Court of Appeals for Veterans Claims (Court).

While the case was pending at the Court, the VA Office of 
General Counsel filed a motion requesting that the Court 
vacate the April 1998 decision by the Board and remand the 
case for further development of the evidence and 
readjudication.  The appellant was notified of the 
Secretary's motion and did not oppose it.

The Court granted the Secretary's motion in February 1999, 
vacated the Board's April 1998 decision and remanded the case 
to the Board for compliance with directives that were 
specified by the Court.  

In a letter dated June 4, 1999, the Board notified the 
appellant that her appeal was recently transferred to the 
Board and as provided in the Court's order she had 90 days 
within which to furnish additional evidence and argument in 
support of her appeal.  Quarles v. Derwinski, 3 Vet. App. 
129, 141 (1992).  Since no additional evidence or argument 
was submitted by the appellant in support of her appeal 
within the prescribed time period, the Board is proceeding 
with appellate consideration of the issue of entitlement to 
service connection for the cause of the veteran's death.


FINDING OF FACT

The appellant's claim of entitlement to service connection 
for the cause of the veteran's death is supported by 
cognizable evidence showing that the claim is plausible or 
capable of substantiation.


CONCLUSION OF LAW

The claim of entitlement to service connection for the cause 
of the veteran's death is well grounded.  38 U.S.C.A. § 5107 
(West 1991).


REASONS AND BASES FOR FINDING AND CONCLUSION

Factual Background

The death certificate reveals that the veteran died on July 
[redacted], 1995.  The immediate cause of death was cardio-
respiratory arrest.  The antecedent cause was chronic 
obstructive lung disease, and the underlying cause was 
pulmonary tuberculosis.  The place of death was the veteran's 
home.  The death certificate did not indicate whether or not 
an autopsy had been performed.

The record reflects that at the time of the veteran's death, 
service connection was in effect for a scar of the left back 
as a residual of a shrapnel wound.  A 10 percent evaluation 
was in effect for this disability.

A review of the service medical records is entirely negative 
for any evidence of a cardiac disorder, tuberculosis, or any 
other chronic respiratory disability.  

The December 1945 discharge examination did not reveal any 
abnormalities of the lungs.  A chest X-ray was not obtained, 
and a November 1956 search for chest X-ray studies conducted 
during service was negative.

In a joint affidavit from claimed former service comrades, A. 
M. and B. B. B., noted being told in service by Dr. R. R., 
that the veteran had pulmonary tuberculosis resulting from 
his overexposure and hardships during the Bataan Campaign. 

The veteran was afforded a Department of Veterans Affairs 
(VA) examination in April 1957.  He complained of pain in the 
upper chest and right back.  His chest was poorly developed.  
However, there were no findings consistent with tuberculosis.  
A chest X-ray was clear and showed no demonstrable 
abnormality.  The conclusion was of an essentially normal 
chest.  The diagnoses did not include tuberculosis.

A July 1967 affidavit from a private physician, Virginia B. 
Reyes, shows that she had treated the veteran essentially 
between April 1946 and December 1947 for pulmonary 
tuberculosis, moderate to advanced.  

An April 1968 chest X-ray is contained in the claims folder.  
The findings were extensive fibroexudative infiltration in 
both lung fields, more so in the upper halves.

The veteran was afforded a private examination in August 
1971.  His complaints included chest and back pains with 
difficulty in respiration at times.  He had a medical history 
of a painful chest ailment during the Japanese occupation.  
Not long after discharge, his chest pains started to bother 
him intermittently.  On examination, there was a thin chest 
with prominent clavicle and accentuated supra clavicular 
depression. The impression was questionable pulmonary 
tuberculosis.

The veteran underwent a VA examination in March 1980.  He did 
not complain of pain on deep breathing during auscultation.  
The breath sounds were clear, and there were no rales or 
wheezes.  An X-ray study showed pulmonary infiltrations, both 
upper and mid lung fields, etiology undetermined.

A January 1981 statement from a private physician notes that 
he had examined the veteran.  The diagnoses included 
pulmonary pathology, bilateral, with severe coughing and pain 
while breathing.

Hospital records dated from August 1982 to September 1982 
from Veterans Memorial Hospital of the Philippine Veterans 
Affairs Office are contained in the claims folder.  The 
veteran was admitted due to pulmonary fibrosis, probably the 
residual of pulmonary tuberculosis.  

Prior to admission, he had been experiencing a productive 
cough with blood streaked sputum.  A chest X-ray showed 
pulmonary fibrosis.  A systems review noted chest pain when 
coughing, and a productive cough with blood-streaked sputum.  
The assessment was pulmonary tuberculosis, activity and 
extent to be determined.  A chest X-ray revealed minimal 
pulmonary tuberculosis.

The veteran was afforded a VA examination in February 1987.  
A chest X-ray study had an impression of pulmonary 
infiltrations, right upper, both mid lung fields and both 
bases medially.  Additional studies conducted in October 1987 
and May 1988 revealed no significant changes.  

A private medical certificate dated in May 1989 included a 
diagnosis of pulmonary tuberculosis of both lungs.  A 
February 1990 VA examination noted pulmonary infiltrates, and 
an X-ray study was unchanged from May 1988 to February 1990.

December 1990 private medical records note chronic 
obstructive pulmonary disease, and a December 1990 private X- 
ray study showed a diagnosis of Koch's pulmonary, probably 
moderate to far advanced.  June 1994 private medical records 
include a diagnosis of pulmonary tuberculosis, active.

A February 1997 letter from the veteran's family doctor 
states that he was the veteran's doctor from December 1970 
until the later part of 1995.  The diagnosis was pulmonary 
tuberculosis, resistant type, extensive.  He did not receive 
regular treatment, and he did not show any apparent 
improvement.


Criteria 

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110 (West 1991).

If not shown during service, service connection may be 
granted for tuberculosis if it is shown disabling to a 
compensable degree within three years of separation from 
active service.  This presumption is rebuttable by 
affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 
1112, 1113 (West 1991 & Supp. 1999); 38 C.F.R. §§ 3.307, 
3.309 (1998).

Evidence which may be considered in rebuttal of service 
incurrence of a disease will be any evidence of a nature 
usually accepted as competent to indicate the time of 
existence or inception of disease, and medical judgment will 
be exercised in making determinations relative to the effect 
of intercurrent injury or disease. The expression 
"affirmative evidence to the contrary" will not be taken to 
require a conclusive showing, but such showing as would, in 
sound medical reasoning and in the consideration of all 
evidence of record, support a conclusion that the disease was 
not incurred in service.  38 C.F.R. § 3.307(d).

Diagnosis of active pulmonary tuberculosis by private 
physicians on the basis of their examination, observation or 
treatment will not be accepted to show the disease was 
initially manifested after discharge from active service 
unless confirmed by acceptable clinical, X-ray or laboratory 
studies, or by findings of active tuberculosis based upon 
acceptable hospital observation or treatment.  38 C.F.R. § 
3.374.

The death of a veteran will be considered as having been due 
to a service-connected disability when the evidence 
establishes that such disability was either the principal or 
a contributory cause of death.  The service-connected 
disability is considered the principle cause of death when 
such disability, either singly or jointly with another 
condition, was the immediate or underlying cause of death or 
was etiologically related to the cause of death.  To be a 
contributory cause of death, it must be shown that the 
service-connected disability contributed substantially or 
materially to death, that it combined to cause death, or that 
it aided or lent assistance to the production of death.  It 
is not sufficient to show that it casually shared in 
producing death, but rather it must be shown that there was a 
causal connection. 38 C.F.R. § 3.312.


Analysis

In Cacalda v. Brown, the Court held that medical statements 
of treatment for pulmonary tuberculosis within the three year 
presumptive period, despite the lack of clinical activity, 
created the possibility that PTB developed in service or 
shortly, thereafter.  Id. at 262-263.  Therefore, the July 
1967 medical statement noting the veteran's treatment of PTB 
during the applicable three-year presumptive period, and the 
death certificate's indication that PTB was an underlying 
cause of death, appear to establish that the appellant's 
claim for entitlement to service connection for the cause of 
the veteran's death is well-grounded.  

Accordingly, the Board finds that the appellant's claim of 
entitlement to service connection for service connection for 
the cause of the veteran's death is plausible and capable of 
substantiation, and is well grounded within the meaning of 38 
U.S.C.A. § 5107(a).  

VA, therefore, has a duty to assist the appellant in the 
development of facts pertinent to her claim.  In this regard, 
the Board notes that additional development of the record is 
required and is addressed in the Remand section of the 
decision.


ORDER

The claim of entitlement to service connection for the cause 
of the veteran's death is well grounded, to this extent the 
appeal is granted.


REMAND

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1999) (Historical and Statutory Notes).  

In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.

The Board notes that despite the previous development of the 
evidence in this case pursuant to the provisions of 38 
U.S.C.A. § 5107(a), the Board may not overlook the fact that 
VA has not attempted to obtain pertinent clinical records and 
objective findings from Dr. Virginia B. Reyes to support her 
diagnosis of pulmonary tuberculosis while treating the 
veteran between April 1946 and December 1947, as per her 
affidavit of July 1967.  In addition to obtaining any such 
pertinent outstanding records from Dr. Reyes, the RO should 
also afford the appellant an opportunity to submit any 
additional argument and evidence in support of her claim.  
Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992).

Therefore, pursuant to VA's duty to assist the appellant in 
the development of facts pertinent to her claim under 38 
U.S.C.A. § 5107(a) (West 1991); 38 C.F.R. 
§ 3.103(a) (1998) and to ensure full compliance with due 
process requirements the case is REMANDED to the RO for 
further development as follows:

1.  The RO should inform the appellant 
that she may submit any additional 
evidence and argument in support of her 
claim of entitlement to service 
connection for the cause of the veteran's 
death.  Any obtained data should be 
associated with the claims file.

2.  The RO should obtain all outstanding 
pertinent clinical records and objective 
findings from Dr. Virginia B. Reyes to 
support her diagnosis of pulmonary 
tuberculosis while treating the veteran 
between April 1946 and December 1947, as 
per her affidavit of July 1967.  The RO 
should, in addition, procure duly 
executed authorization for the release of 
private medical records.  Any obtained 
data should be associated with the claims 
file. 

3.  Thereafter, the RO should review the 
claims file to ensure that all of the 
foregoing requested development has been 
completed.  If not, the RO should 
implement corrective procedures.  Stegall 
v. West, 11 Vet. App. 268 (1998).

4.  After undertaking any development 
deemed appropriate in addition to that 
specified above, the RO should 
readjudicate the issue of entitlement to 
service connection for the cause of the 
veteran's death based upon all pertinent 
laws and regulations including the 
provisions of 38 C.F.R. §§  3.307, 3.309, 
3.371 and 3.374(c) (1998). 

If the benefit sought on appeal, for which a timely notice of 
disagreement has been filed, is not granted to the 
appellant's satisfaction, the RO should issue a supplemental 
statement of the case.  A reasonable period of time for a 
response should be afforded.  Thereafter, the case should be 
returned to the Board for final appellate review, if 
otherwise in order.  By this remand, the Board intimates no 
opinion as to any final outcome warranted.  No action is 
required of the appellant until she is notified by the RO.



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals



 

